Citation Nr: 0639609	
Decision Date: 12/20/06    Archive Date: 01/04/07

DOCKET NO.  04-17 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri

THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for chronic obstructive 
pulmonary disease and emphysema, to include as secondary to 
herbicide exposure.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel
INTRODUCTION

The veteran served on active duty from August 1966 to August 
1968.

The veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from a February 2003 rating 
decision of the Department of Veterans Affairs' (VA) Regional 
Office (RO) in St. Louis, Missouri, that denied the benefits 
sought on appeal.  


REMAND

A review of the record discloses a need for further 
development of the veteran's claim for service connection for 
PTSD.  Service connection for PTSD requires: (1) medical 
evidence establishing a diagnosis of the condition; (2) 
credible supporting evidence that the claimed in-service 
stressor occurred; and, (3) a link established by medical 
evidence, between current symptoms and an in-service 
stressor. 

The veteran contends his PTSD is the result of his 
experiences in Bien Hoa while stationed there from 1967 to 
1968.  In particular, the veteran reports being awakened in 
the night from a hit to the right side of his mouth with a 
shotgun, which knocked out a couple of his teeth.  The 
veteran states he was in fear for his life and that one of 
his buddies shot and killed the Viet Kong who was attacking 
him.  The veteran contends he also suffered trauma when his 
unit was trapped for three days with no food or water, and 
from his experiences in having to take human life in Vietnam.

The evidence necessary to establish the occurrence of a 
stressor during service to support a diagnosis of PTSD will 
vary depending upon whether or not the veteran engaged in 
'combat with the enemy' as established by official records, 
including recognized military combat citations, or the 
supportive evidence. If VA determines that the veteran 
engaged in combat with the enemy and the alleged stressor is 
combat related, the veteran's lay testimony or statement is 
accepted as conclusive evidence of the stressor's occurrence 
and no further development or corroborative evidence is 
required, provided that such testimony is found to be 
'satisfactory,' i.e. credible, and 'consistent with the 
circumstances, conditions or hardships of service.' If, 
however, the VA determines that the veteran did not engage in 
combat with the enemy or that the veteran engaged in combat 
with the enemy, but the alleged stressor is not combat 
related, the veteran's lay testimony, by itself, is 
insufficient to establish the incurrence of the alleged 
stressor. Instead, the record must contain credible 
supporting evidence that corroborates the veteran's 
statements or testimony. See 38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(f); Dizoglio v. Brown, 9 Vet. App. 163, 164 (1996); 
Cohen v. Brown,  10 Vet. App. 128, 142 (1993).

The veteran meets the first element of service connection 
because he has been diagnosed with PTSD.  There is also 
evidence supporting the second element of service connection, 
but no VA examination has been conducted to address the 
third.  The evidence suggests the veteran is a combat veteran 
and that his stressor is combat related.  Personnel records 
indicate the veteran was a combat signaler and that he was a 
part of the 44th Signal Battalion.  Literature submitted by 
the veteran's representative indicates the 44th Signal 
Battalion was stationed near Bien Hoa and other literature 
describes the violent conflict at Bien Hoa around that time.  
Consistent with the veteran's account of his attack, his 
separation examination reveals that several teeth were 
missing at discharge, and they were not noted as missing on 
the entrance examination.  In light of this evidence, a VA 
examination is necessary for a nexus opinion.

In addition, a review of the claims file shows that the 
veteran has been receiving disability benefits from the 
Social Security Administration since at least 1987.  All 
records considered by that agency in deciding the veteran's 
claim for disability benefits, including a copy of any 
decision, should be obtained.  See Martin v. Brown, 4 Vet. 
App. 136 (1993) (not only must the final Social Security 
Administration decision be obtained, but all records upon 
which that decision was based must be obtained as well); 
38 C.F.R. § 3.159(c)(2) (2006).  

Care must also be taken to ensure VA has all records of 
private medical treatment, as well as treatment by VA, for 
both of the veteran's conditions since discharge before a 
decision can be made.  The chronicity provisions of 38 C.F.R. 
§ 3.303(b) are applicable where the evidence, regardless of 
its date, shows that the veteran had a chronic condition in 
service or during an applicable presumption period and still 
has such condition. Such evidence must be medical unless it 
relates to the condition as to which, under Court case law, 
lay observation is competent. Savage v. Gober, 10 Vet. App. 
488, 498 (1997). If a condition noted during service is not 
shown to be chronic then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  
   
Further, during the pendency of this appeal the Court issued 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held 
that the notice and assistance requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to the evaluation and 
effective date that could be assigned in a service connection 
claim.  Notice needs to be provided to the veteran in this 
regard. 

For all of the above reasons, this appeal is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
D.C. VA will notify the veteran if further action is required 
on his part.  The following actions are required:

1.  Schedule the veteran for a VA PTSD 
examination by a VA psychiatrist to 
confirm or deny that the veteran has 
PTSD, and request the examiner to 
indicate specifically what stressor or 
stressors are established by the 
examination.  All indicated tests and 
studies (to include psychological 
testing, as appropriate) should be 
accomplished, and all clinical findings 
should be reported in detail.
        The claims folder must be provided 
to the examiner for review.  The examiner 
must state in the examination report that 
the claims folder has been reviewed.  As 
part of the examination, the examiner 
should discuss any links between his 
current symptomatology and the claimed 
in-service stressors.  
        The examiner must express an opinion 
as to whether it is "more likely than 
not" (likelihood greater than 50%), "at 
least as likely as not" (50%), or "less 
likely than not" (less than 50% 
likelihood) that the veteran has PTSD 
related to the specified in-service 
stressors.  A complete rationale should 
be provided for any opinion or 
conclusion.  The term "at least as 
likely as not" does not mean "within 
the realm of medical possibility."  
Rather, it means that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
the conclusion (e.g., diagnosis, 
etiology) as it is to find against the 
conclusion.

2.  Obtain the Social Security 
Administration (SSA) records pertinent to 
the veteran's claim for Social Security 
disability benefits including a copy of 
any decision and copies of the medical 
records relied upon concerning that 
claim.  (The veteran has been receiving 
disability benefits since at least 1987.)

3.  Request and obtain from the veteran 
all information regarding any other 
private treatment he has received since 
discharge related to his claims for PTSD 
and chronic obstructive pulmonary disease 
and emphysema.  After obtaining the 
necessary authorization, obtain and 
associate with the claims file all 
records of such treatment.

4.  Ask the veteran which VA facilities 
he has received treatment from for his 
claims for PTSD and chronic obstructive 
pulmonary disease and emphysema.  Obtain 
and associate with the claims file all 
records of such treatment.

5.  Provide the veteran with proper 
notice of the information or evidence 
needed to establish a disability rating 
and/or effective date for the claims on 
appeal pursuant to Dingess v. Nicholson, 
19 Vet. App. 473 (2005).  

After all of the above actions have been completed, a 
corrective notice and assistance letter has been issued, and 
the veteran has been given adequate time to respond, 
readjudicate his claim.  If the claim remains denied, issue 
to the veteran a supplemental statement of the case, and 
afford the appropriate period of time within which to respond 
thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals





